﻿
At the outset I extend my warm congratulations to the President on his election to preside over the forty-fourth session of the General Assembly. This session is being held at a time when encouraging changes are taking place on the world scene. I am confident that under his guidance the session will contribute to the improvement of the international atmosphere by addressing the issues before it with courage, vision and realism.
I should also like to pay a tribute to the President of the forty-third session of the General Assembly, His Excellency Mr. Dante Caputo, who carried out his duties with competence and wisdom.
Since it came into being 44 years ago the United Nations has embodied the hopes and aspirations of mankind for a peaceful and prosperous existence on this planet. Unfortunately, the years of the cold war and East-West tensions prevented the world body from properly addressing those universal aspirations.
We now appear to be entering a new phase in international relations, one that is characterized by a keener awareness on all sides that to achieve the objectives sought by the founders of the world body co-operation must replace confrontation, mutual confidence must replace historical suspicions and constructive dialogue must replace propaganda and invective. Those are the trends that have become
discernible on the international scene in recent years, and the resulting greater East-West co-operation has seen a blossoming of activities within the United Nations that are bound to make our world a better and more peaceful environment for all of us. The new international atmosphere has made it possible for the United Nations to tackle more purposefully the still-too-many sources of regional conflict. Important advances, even breakthroughs, have been achieved in that area.
The Organization is also tackling the very important economic-development issues of our day with new vigour and much greater realism. We are hopeful that the fourth United Nations development decade will reflect that new spirit and that creative and innovative solutions will be sought to alleviate the debt burden that weighs so heavily on so many Members of the Organization.
As the spirit of the new era asserts itself, we expect to see the Organization become more active in the important field of human rights. Human rights is one of those areas where the interests of all mankind converge, and it is natural that that universal concern should be reflected to a much greater extent in our debates.
We are confident that that trend will continue and that this session of the General Assembly will be an important milestone in our search for a better and safer world.
As the climate of East-West relations continues to improve, the momentum initiated by the United States and the Soviet Union towards the consolidation of that climate is universally welcomed. All countries, notwithstanding their size and policy orientation, have an indisputable stake in the furtherance and expansion of this propitious atmosphere. That is why we must all strive to make our contributions to the transformation of the political, economic, social and ecological environment. In this spirit Turkey will continue to make its contribution towards overcoming the Challenges facing mankind. This is a huge undertaking that can be tackled only in a gradual but progressively expanding manner. Guided by this philosophy, Turkey will continue to pursue actively a policy aimed at creating in its region relations based on mutual confidence that would help foster beneficial co-operation.
Times of change are times of opportunities. We are happy to note that these opportunities are being seized.
The successful conclusion of the follow-up to the Vienna Conference on Security and Co-operation in Europe (CSCE) opened up the way for the negotiations on conventional armed forces in Europe. Since the beginning of this new process of negotiations between the 16 members of the North Atlantic Treaty Organization and the seven members of the Warsaw Pact, promising proposals have been put forward to establish a conventional balance at lower levels. This new and realistic approach to arms reduction negotiations, reflecting the constructive spirit that has begun to prevail in East-West relations in recent years, will have a positive effect on the future of multilateral arms control and disarmament efforts in general.
The implementation in good faith of the Helsinki Final Act and its concluding documents in all their aspects will decisively contribute to the attainment of an atmosphere of confidence and good will in Europe and thus to the smooth progress of the negotiations under way in Vienna.
The Preparatory Committee for the Fourth Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, to take place in Geneva in August and September 1990, has already held its first and second sessions and completed an important part of its work in conformity with its mandate.
As a party to the Treaty on the Non-Proliferation of Nuclear Weapons, Turkey holds the view that strict adherence to the Treaty is of vital significance. While the Treaty has so far performed its function, the need remains to strengthen further the non-proliferation regime. Similarly, increasing international co-operation in nuclear safety and the promotion of peaceful uses of nuclear energy should be given firm and universal support.
We welcome the proposals made by President George Bush in his statement regarding the elimination of chemical weapons. We welcome also the positive Soviet response contained in Mr, Shevardnadze's statement. We consider this an auspicious step in the arms control process.
The convening of the Conference on the Prohibition of Chemical Weapons in Paris in January 1989 and the unanimous adoption of a Final Declaration encompassing various aspects of this important problem constitute yet another major development. We hope that the Conference on Disarmament will move ahead faster to an early conclusion of a comprehensive convention that would globally ban the development; production, stockpiling, transfer and use of chemical weapons under effective verification. Turkey does not have chemical weapons in stock nor does it aspire to possess any in the future.
After the entry into force and the ongoing implementation of the Inter mediate-Range Nuclear Forces Treaty, it is with great interest that the hopes of the international community are pinned on the successful completion of the strategic arms reduction talks (START). A satisfactory START treaty would contribute significantly to the maintenance of the momentum of the arms control negotiations.
Turkey attaches importance to the success of the arms control and disarmament process as a whole, which it views as a comprehensive, integrated endeavour
encompassing nuclear as well as conventional aid chemical weapons, and confidence- and security-building measures.
We support all realistic initiatives in this field that hold the chance of being translated into concrete, balanced aid verifiable measures without diminishing the security of any country or group of countries.
Last year witnessed great achievements in the CSCE process. The crowing of efforts undertaken by the participating countries in producing a balanced document in Vienna constitutes yet another stepping-stone on this long and arduous path. By retaining the indispensable balance between all three baskets, the Vienna document has covered further ground, especially in the field of human rights, since security and confidence presuppose strict adherence to human rights and fundamental freedoms. In fact, without addressing the sanctity of the individual and his basic right to freedom, achieving security in the military sense will fail. We are heartened that today respect for human rights and fundamental freedoms has become a universal concern, a concern that transcends all boundaries. Today no country can evade its responsibilities in the field of human rights by hiding behind the shield of national sovereignty. Respect for human rights and fundamental freedoms has become the principal attribute of modern statehood.

In this connection I feel obliged to bring to this Assembly's attention a most serious issue that threatens to undermine the efforts to create an atmosphere of confidence, peace, stability and co-operation in Europe. It also affects the lives and well-being of 1.5 million people.
Bulgaria has been pursuing an inhuman assimilation and repression campaign against its Turkish minority since the end of 1984. Following the brutal and bloody repression o£ the mass hunger strikes and peaceful demonstrations staged by ethnic Turks in May 1989, the Bulgarian authorities have resorted to the deportation of our kinsmen in large numbers. Bulgaria's policies have resulted in
a mass exodus to Turkey of more than 300,000 people, fleeing their homeland to escape oppression. This figure alone can give some idea of the intolerable dimensions of this colossal humanitarian problem. We believe that the sheer magnitude of this tragedy transcends the religious, ideological, political and cultural differences among nations. All nations should join in condemning the shameful policies that forced hundreds of thousands of men, women and children to emigrate to Turkey, leaving behind their lands, homes, possessions, social rights and, in some cases, even their sons of military age and other close relatives. We know that decant people everywhere share our indignation. No human being respectful of human rights and upholding the principles enshrined in the very foundations of the United Nations can be oblivious to this enormous human tragedy.
We are not seeking to undermine the sovereignty or the well being of Bulgaria. We do seek, however, a peaceful aid just solution to end the sufferings of our kinsmen whose rights and existence are safeguarded by various bilateral agreements and multilateral documents. We insist that Bulgaria honour its international obligations, including its commitments under the CSCE. In this regard, we have oily two objectives - aid they are peaceful aid humanitarian. First and foremost, we demand that the usurped human and minority rights of Bulgarian citizens of Turkish origin be restored aid respected. Secondly, we wish to negotiate with Bulgaria with a view to concluding a comprehensive agreement on emigration to safeguard the rights aid family unity of those ethnic Turks who have already arrived in Turkey and to enable all those who my wish to emigrate to our country in the future to do so in an orderly manner aid without having to relinquish their social and property rights in Bulgaria.
To avoid any misunderstanding, let me stress here that our preference, of course, is not to see any more of our kinsmen uprooted from their homes. We would rather have them living in Bulgaria as loyal citizens of their country aid enjoying fully their human and minority rights. Let me reiterate, however, that Turkey is ready to receive, within the framework of a comprehensive emigration agreement, all the ethnic Turks in Bulgaria who may wish to leave that country.
Most regrettably, our repeated appeals to the Government of Bulgaria to enter into serious dialogue to bring about a satisfactory solution to this humanitarian problem have so far yielded no results owing to Bulgaria's intransigent attitude and its refusal to acknowledge the very existence of the problem. That is a clear indication that Bulgaria's real purpose is not to facilitate the emigration of ethnic Turks to -Turkey but to eliminate the problem by evicting these people from the country, to allow emigration only under its own specific terms aid to assimilate the remaining Turks in due course.
Turkey has therefore decided to revert to the existing visa regime between the two countries by putting an end to the exceptional practice, in use since the beginning of June 1989, of allowing Bulgarian citizens to enter Turkey without a visa. This unfortunate minority question is not simply a bilateral problem between Turkey and Bulgaria, but is an issue of principle between Bulgaria and the entire community of nations. That is why a large number of countries have voiced their objections to Bulgaria's unacceptable policies and urged it to heed reason. That is why international bodies, including the Organization of the Islamic Conference, the Council of Europe and the European Parliament, have adopted unambiguous resolutions to the same effect. That is why the Ministers of Foreign Affairs of the Organization of the Islamic Conference will hold an extraordinary meeting here in New York tomorrow on the tragedy of the Turkish Muslim minority in Bulgaria.
I should like to use this occasion to call upon my colleagues assent led here today to redouble their efforts to persuade Bulgaria to alter its anachronistic Practices. The Government of Bulgaria must be assisted - and effectively - to realize that to abandon those policies would not be a sign of weakness but a virtue. And Bulgaria knows full well that should it display the courage and wisdom not to persist in its untenable stand, Turkey, mindful of the once mutually beneficial relations of good-neighbourliness and cooperation between the two countries, will not hesitate to take reciprocal steps conducive to the normalization of Turkish-Bulgarian relations.
 I listened attentively to the statement made this morning by the Foreign Minister of Bulgaria. Mr. Mladenov referred, as we do, to dialogue as the best means for the mutually desired normalization of Turkish-Bulgarian relations. He neglected, however, to acknowledge that the tragedy imposed on ethnic -Barks in Bulgaria was and remains the only reason for the present tension. He also forgot to note that the implementation of the Belgrade Protocol to which he referred was inconclusive owing to the refusal of the Bulgarian side to discuss this humanitarian issue. Therefore, I must say - and with regret - that his statement today contained no new elements, despite the optimistic note he attempted to strike. But, of course, if through that statement the Bulgarian side implies that it is ready and willing to enter into a dialogue with us with a view to putting an end to the plight of the Turkish Muslim minority in Bulgaria in all its aspects, we would, as I stressed earlier, not hesitate to reciprocate. But, clearly, we cannot build castles of hope on vague positions; we cannot invest hope in calls for dialogue in a vacuum. Turkey, therefore, will wait for Bulgaria to demonstrate through concrete and significant steps its will aid commitment to contribute to the solution of the problem it has created. We shall wait for the Bulgarian Government to declare unambiguously its readiness also to discuss this particular issue in the negotiations the entire community of nations has been calling for. Otherwise, the positive mood the Foreign Minister of Bulgaria tried to create in this Hall will wither away before long.
By virtue of Turkey's geographical location and its historical ties, the Middle East and the fate of the people of that region are of particular interest for us. We have been following with concern the increasing tensions in the area. Turkey has on several occasions expressed, from this rostrum, its firm stand on the question of Palestine, which constitutes the crux of the Middle East conflict.
After more than two decades of occupation, the West Bank and Gaza have erupted into open rebellion. The frustration of the Palestinians is not a matter that can be dealt with by the use of force. The death toll aid the level of violence are bound to increase so long as the legitimate aspirations of the Palestinians are suppressed. Since December 1987 events have demonstrated that the Palestinians will not be intimidated by violence and that the intifadah will not peter out. We are appealing once again for the end of harsh repressive measures.
The Palestine Liberation Organization has taken important steps to break the present deadlock by adopting policies which have been recognized as realistic and constructive. Israel should reciprocate those moves by adopting more conciliatory policies. Israel should also consider with self-confidence and vision the ideas that have been put forward in the hope of contributing to the initiation of a promising phase in the peace process.
Turkey is convinced that there can be no satisfactory long-term solution to this serious problem that is not based on negotiations with the participation of all the interested parties, conducted in good faith within the framework of the International Peace Conference on the Middle East.
Another source of concern for my Government is the tragic situation in Lebanon. We welcome the sustained efforts of Saudi Arabia, Algeria aid Morocco aimed at achieving national reconciliation in that country, Turkey believes that in bringing the state of anarchy in that coin try to an aid a framework mist be found that will ensure Lebanon's unity, independence, sovereignty and territorial integrity, aid the removal of all foreign troops.
A subject that arouses anxiety in Turkey is the tragedy of the hostages in Lebanon. The early release and safe return home of all hostages is the common wish of the international community.
We welcome all peace initiatives relating to the Iran-Iraq conflict. Special tribute should be paid to the dedicated efforts of the Secretary-General and his Personal Representative on the complicated issues relating to the implementation of Security Council resolution 598 (1987). We hope that these mediation efforts will create the necessary atmosphere of mutual trust favourable to the full and rapid implementation of that resolution. The present situation is unsatisfactory aid precarious, and it should not be allowed to continue.
As a country that maintains friendly relations with both parties, we reaffirm our readiness to contribute in any way we can to the progress of the peace process and the promotion of a climate of confidence.
The tragic situation in Afghanistan continues to be a source of particular concern aid distress for Turkey. The conclusion of the Geneva Agreements constituted an important step towards the political solution of the Afghanistan problem. Through those Agreements we have seen the withdrawal of foreign troops. Now, the need for a broad-based Government, fully representative of the Afghan people, stands out as an essential element for a lasting solution of this problem. At present, Pakistan continues to bear the brunt of the burden of providing shelter for the Afghan refugees who have been driven by war from their homes. Pakistan's generosity has rightly earned it the gratitude of the international community.
The signing, in New York last December, of the agreements among Angola, Cuba aid South Africa aimed at achieving peace in southern Africa aid the independence of Namibia within the framework of Security Council resolution 435 (1978) has been
a source of deep satisfaction for Turkey. We are looking forward to the day when we welcome Namibia in our midst as an independent, democratic State. As one of the founding members of the United Nations Council for Namibia, Turkey is profoundly satisfied by these developments. It is imperative, however, that the remaining obstacles to the effective and full implementation or the United Nations plan for Namibia be completely removed.
In neighbouring South Africa, the apartheid system is a blatant violation of the principles enshrined in the United Nations Charter and the Universal Declaration of Human Rights. In spite of the many resolutions adopted by the General Assembly and the Security Council condemning that abominable system. South Africa has chosen stubbornly to ignore the universal revulsion, and has so far refused to make a radical change in its racial policies. The complete elimination of apartheid is the only acceptable solution, and will continue to be our common goal.
The positive developments concerning the situation in Cambodia in the last few months give us hope that an end to the suffering of that beleaguered nation might be in the offing. Turkey appreciates the diplomatic activities, especially those of the Association of South-East Asian Nations, aimed at achieving this objective, and pays tribute to the efforts of the States that participated in the international conference on Cambodia.
In eastern Asia, the division of the Korean peninsula continues to be a source of unease for the international community. We attach importance to and support the initiatives undertaken by the Republic of Korea aimed at a meaningful dialogue with its neighbour. The peaceful solution of the questions between the two sides through dialogue based on mutual accommodation will, I am confident, lead to their eventual representation as full Members of our Organization.
International co-operation against drugs is a must. The new Convention against illicit trafficking is a major step in the right direction. It will make new demands on the United Nations bodies involved, which are already spread thin. The allocation in the regular budget of greater resources to the International narcotics Control Board secretariat and to the Division of narcotic Drugs is indispensable, for more effective use of United Nations expertise on drugs, contributions to the United Nations Fund for Drug Abuse Control should be increased. Multilateral co-operation against illicit trafficking can offer the best challenge against the scourge. My country is a good example of the results that can be achieved in this area.
International terrorism continues to be a global problem and a major source of tension in international relations. Turkey has always condemned as criminal all acts, methods and practices of terrorism, regardless of their origins, causes or purposes. We believe that terrorism cannot be justified under any circumstances. In this context I would observe that attempts to differentiate between various forms of terrorism will only encourage the terrorists. Experience has amply demonstrated that tolerance and support of terrorism is a double-edged sword, and that those who have followed that path have always had reasons to regret their short-sighted policy.
Last year the Turkish Cypriot and Greek Cypriot sides embarked upon a new negotiating process. We welcomed that development. We had hoped that this latest set of negotiations would pave the way to a lasting settlement in Cyprus and lead to the establishment of a bi-communal, bi-zonal federation based on the political equality of the two peoples on the island.
It will be recalled that, prior to this latest phase in the talks, the Greek Cypriots had rejected the framework agreement of 29 March 1986 Which the Turkish Cypriote had accepted, m doing so, the Greek Cypriots added yet another notch to their long list of missed and wasted opportunities for conciliation in the island. This new round of negotiations represents, in a sense, a last chance for an honourable settlement, because Turkish Cypriot patience is beginning to reach its limits in the face of constant Greek Cypriot intransigence. Looking back, it is difficult to say that the Greek Cypriots even came close to making wise use of this latest opportunity. They failed to negotiate constructively, and from the outset they preferred the intervention of third parties so as to have them exert pressure on the Turkish Cypriots. Once the Greek Cypriots opted for such a fundamentally erroneous and counterproductive approach, they felt no need to respond, even halfway, to comprehensive Turkish Cypriot proposals that had been presented formally and in writing in the course of the negotiations.
The Greek Cypriot side has in the mean time engaged in new acts of violence in Cyprus and has committed transgressions against Turkish Cypriot territory. It has also pursued a programme of intensive rearmament. Purchases of weapons and military equipment that are under way have reached alarming proportions. All of these Greek Cypriot actions spoil the atmosphere and deepen the mistrust in the island.
The Turkish Cypriot people have been compelled to react to this situation through a resolution adopted in their parliament. Despite all the provocations, the resolution kept the door open to direct negotiations without any preconditions. It is yet to be seen whether the Greek Cypriots will return to the path of fair and honest talks. It is also yet to be seen whether they can take a step forward by pledging respect for the existence of the Turkish Cypriots as one of the two distinct and politically equal peoples of the island. We attach paramount importance to this point, because only then, without the burden of hostile practices, will the negotiating process have a reasonable chance of success.
Last week, the Alternate Minister of Foreign Affairs of Greece made extensive comments on Cyprus in his statement to the General Assembly. I regret to say that the mentality and the attitude displayed in that statement cast a dark shadow over the efforts for a negotiated settlement in Cyprus. We have seen in his statement a very unfortunate approach designed to misrepresent the facts on Cyprus with a view to misleading the international community.
There is much to be said concerning the grave responsibility of Greece with regard to the emergence and the perpetuation of the Cyprus question. It is Greece and the Greek Cypriots who were fully responsible for the destruction of the bi-communal partnership republic in Cyprus in 1963 through the use of force. Greece and the Greek Cypriots have been responsible for keeping Cyprus in a constant state of crisis for 11 years and for keeping the Turkish Cypriots virtual hostages in their own lad prior to 1974. Greece and Greek Cypriots are responsible for the coup of 15 July 1974 in which they tried to deal a final blow to the independence of the island and to the Turkish Cypriots' existence there. Turkey can take credit for bringing this unacceptable state of affairs to an end and for providing security for the Turkish Cypriots.
I would have preferred not to be placed in the position of having to recall the dark role played by Greece at critical stages in the recent history of Cyprus. I am deeply disturbed to see that Greece is once again on a similarly harmful course at another critical juncture in Cyprus. With the utmost regret aid reluctance, I feel compelled to bring this situation to the attention of the Assembly on this occasion. We have also brought this to the attention of the Secretary-General.
Today the world economic prospects for growth and trade call for more optimism than before. A rapid rate of growth in the industrialized countries has been associated with the expansion of employment, the relative reduction of external imbalances, the meaningful progress in some structural reforms, aid the acceleration of both export and import volumes.
As far as developing countries are concerned, the economic environment has also improved considerably in some of them as a result of policy reforms and world trade expansion. However, many of those countries have not derived their fair share from revived economic growth and they continue to face major problems, including high inflation rates, heavy debt burdens, structural adjustment challenges and population pressures. A number of challenges are also faced by industrialized countries on the path of continuing stable expansion.
All those problems, risks and uncertainties call for improved international co-operation in an increasingly interdependent world. Only thus, we believe, can the challenges we face together be met successfully for the benefit of humankind as a whole. In concluding, I wish to renew our hope that this forty-fourth session of the General Assembly will be fruitful and will contribute to the security and well-being of all nations.
